DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/18, 06/10/20, 03/17/21 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14, 16-19, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Braband (2016/0232076). Regarding claims 10 and 17, Braband discloses in particular in figure 1 and the corresponding parts of the description, a system (paragraph [0013]), comprising a plurality of redundant replicants (1,4) for generating redundant control signals (Al,Ar) (paragraph [0005]); a voter structure for outputting control signals (D), comprising a plurality of majority voters, each majority voter having inputs which are connected to the outputs of the plurality of redundant replicants, and each majority voter having an output (paragraph [0005]); wherein the voter structure and the plurality of redundant replicants are separated from one another in terms of hardware (paragraphs [0015] and [0016]), and the outputs of the plurality of majority voters are connected to the inputs of a discriminator voter (7) (paragraph [0005]); wherein the output of the discriminator voter (7) is designed to only provide a control signal (D) when the signals at its inputs are not contradictory (paragraphs [0005]and [0018]); [claims 11-14, 18] it has .
Allowable Subject Matter
Claims 15, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617